DETAILED ACTION

Allowable Subject Matter
Claims 1-4 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
This claim was heavily amended but many portions of that amendment are from formerly dependent claims that were rejected as anticipated by Yang in the Office Action mailed 31 March 2021.
However, as applicant argues in their arguments filed 20 April 2021 (starting page 11) the transmissive electrode of Yang is not part of the touch electrode. Yang’s common electrode has two parts, reflective and transmissive, and Yang only discloses that the reflective portion is used for touch detection.
Arguably the language stating “the touch electrode blocks comprises a reflective part and a substantially transparent part” could still be met by Yang. Although the transparent part is not used for touch detection itself it is still in the midst of the reflective part and could be considered part of the “block” even if that part of the block isn’t used for touch detection itself.
But the claim now goes on to recite “the substantially transparent part is in direct contact with the reflective part, and is electrically connected to the respective one of the plurality of touch signal lines through the reflective part.” This is not disclosed by Yang. In Yang the transparent part is connected elsewhere and not part of the touch signal line.
Although other prior art may show reflective and transparent parts that are connected, it does not do so in the context of touch detection and where they are connected to touch signal lines.
Therefore the combination of elements as a whole renders it allowable over the prior art of record.

They are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694